Case 6:20-cv-00105-JDC-CBW Document 36 Filed 09/01/21 Page 1 of 4 PageID #: 137




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

JILLIAN COBURN, ET AL.                           CIVIL ACTION NO. 20-0105

VERSUS                                           JUDGE JAMES D. CAIN, JR.

SOCIETY OF THE ROMAN CATHOLIC                    MAGISTRATE JUDGE
CHURCH OF THE DIOCESE OF                         WHITEHURST
LAFAYETTE

                            MEMORANDUM RULING

       Pending before the undersigned is the Plaintiffs’ Motion to Vacate

 Confidentiality Order [Doc. 30], filed by plaintiffs Jillian Coburn and Kathryn

 Thibodeaux. The motion is opposed by the Society of the Roman Catholic Church

 of the Diocese of Lafayette (the “Diocese”) [Doc. 32], and plaintiffs filed a reply

 brief [Doc. 35]. For the following reasons, the motion is DENIED.

       In their motion, the plaintiffs seek to vacate the Confidentiality Order entered

 into between the plaintiffs and the Diocese on October 20, 2020 [Doc. 17]. That

 Order protects documents that were provided by the Diocese to the plaintiffs in

 response to discovery requests and specifically seeks to protect the privacy of certain

 unrelated third parties whose information would be found in the discovery materials.

 The plaintiffs acknowledge that they agreed to the Order, but argue now that, having

 seen the documents, they believe there is no confidential information contained
Case 6:20-cv-00105-JDC-CBW Document 36 Filed 09/01/21 Page 2 of 4 PageID #: 138




 therein that needs protection. The Diocese argues that the plaintiffs have identified

 no valid reason to vacate the Order. The undersigned agrees.

       A district court retains discretion to modify or vacate a protective order once

 it has been entered. Dean v. Texas Tech Univ. Health Scis. Ctr., 2017 WL 9901155,

 at *7 (N.D. Tex. Sept. 25, 2017). See also United Nuclear Corp. v. Cranford Ins.

 Co., 905 F.2d 1424, 1427 (10th Cir. 1990) (citation omitted); In re United States'

 Motion to Modify Sealing Orders, No. 5:03-mc-2, 2004 WL 5584146, at *2 (E.D.

 Tex. June 8, 2004). Courts have looked to four factors to guide consideration of

 whether a modification is appropriate, including: “(1) the nature of the protective

 order; (2) the foreseeability, at the time of issuance of the order, of the modification

 requested; (3) the reliance on the order; and (4) whether good cause exists for the

 modification.” Dean, 2017 WL 9901155 at *7, citing Murata Mfg. Co., Ltd. v. Bel

 Fuse, Inc., 234 F.R.D. 175, 179 (N.D. Ill. 2006) (citation omitted); accord In re

 Enron Corp. Secs., Derivative & ERISA Litig., 2009 WL 3247432, at *3 (S.D. Tex.

 Sep. 29, 2009).

       Under well-established jurisprudence, an agreed protective order may be

 viewed as a contract, and once parties enter an agreed protective order they are bound

 to its terms, absent good cause to modify or vacate the protective order. Dean, 2017

 WL 9901155 at *7, citing Orthoflex, Inc. v. ThermoTek, Inc., 2013 WL 3095106, at

 *3 (N.D. Tex. June 20, 2013) (quoting Paine v. City of Chicago, No. 06 C 3173,
Case 6:20-cv-00105-JDC-CBW Document 36 Filed 09/01/21 Page 3 of 4 PageID #: 139




 2006 WL 3065515, at *2 (N.D. Ill. Oct. 26, 2006)). “As with all contracts, the

 ultimate question is what was the parties' mutual intent. The answer to that question

 is to be found within [the protective order's] four corners, and not by reference to

 what might satisfy the purposes of one of the parties to it.” Id.

       Courts have held that “a party seeking to modify an agreed protective order

 bears the burden of demonstrating good cause exists to modify the order.” United

 States ex rel. Long v. GSD&M Idea City LLC, 2014 WL 12648520, at *2 (N.D. Tex.

 Jan. 3, 2014) (citing Orthoflex, 2013 WL 3095106, at *3). On the other hand, courts

 have also held that, “[i]f good cause was not shown for the original protective order,

 the burden of showing good cause is on the party seeking continued confidentiality

 protection.” Diamond Consortium, Inc. v. Manookian, No. 4:16-cv-94, 2017 WL

 2364040, at *1 (E.D. Tex. May 31, 2017) (citing United States v. Homeward

 Residential, Inc., No. 4:12-cv-461, 2016 WL 279543, at *4 (E.D. Tex. Jan. 22,

 2016); In re Enron Corp. Sec., Derivative, & ERISA Litig., 2009 WL 3247432, at *2

 (S.D. Tex. Sept. 29, 2009).

       Here, the plaintiffs have presented no legitimate reason or good cause to

 invalidate the Confidentiality Order. The plaintiffs agreed to the Order and cannot

 now argue that they only did so in an effort to “get the discovery ball rolling.”

 Furthermore, the defendants reasonably relied on the Order in producing documents

 in discovery. Finally, the undersigned notes that the express terms of the Order itself
Case 6:20-cv-00105-JDC-CBW Document 36 Filed 09/01/21 Page 4 of 4 PageID #: 140




 provide the plaintiffs with a remedy to challenge the confidentiality of specific

 documents in accordance with the procedure outlined in the Order.

       Considering the foregoing, the undersigned concludes that the plaintiffs have

 not presented good cause for invalidating the Confidentiality Order signed by the

 parties on October 20, 2020. The Motion to Vacate the Confidentiality Order is,

 therefore, DENIED.

       THUS DONE AND SIGNED at Lafayette, Louisiana on September 1, 2021.
